Exhibit 10.25

LIBERTY GLOBAL plc
NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN


As Amended and Restated Effective December 14, 2013
1.COVERAGE OF PLAN
The Plan is unfunded and is maintained for the purpose of providing nonemployee
directors the opportunity to defer the receipt of certain compensation otherwise
payable to such directors in accordance with the terms of the Plan.
2.    DEFINITIONS
2.1.    “Account” means each of the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Company in the names of the respective
Participants, to which all amounts deferred under the Plan and deemed interest,
earnings and losses on such amounts shall be credited or debited pursuant to
Section 5.2, and from which all amounts distributed under the Plan shall be
debited.
2.2.    “Active Participant” means each Participant who is actively serving the
Company as an Eligible Director.
2.3.    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
2.4.    “Annual Fees” means “Annual Fees” pursuant to the Liberty Global plc
Compensation Policy for Nonemployee Directors, as amended from time to time,
whether paid in the form of cash or equity of the Company.
2.5.    “Applicable Interest Rate” means the most recent interest crediting rate
and compounding method established by the Committee in its sole discretion prior
to the date the deferral election for such Plan Year became irrevocable, subject
to Section 10.2.
2.6.    “Beneficiary” means such person or persons or legal entity or entities,
including, but not limited to, an organization exempt from federal income tax
under section 501(c)(3) of the Code, designated by a Participant or Beneficiary
to receive benefits pursuant to the terms of the Plan after such Participant’s
or Beneficiary’s death. If no Beneficiary is designated by the Participant or
Beneficiary, or if no Beneficiary survives the Participant or Beneficiary (as
the case may be), the Participant’s Beneficiary shall be the Participant’s
Surviving Spouse if the Participant has a Surviving Spouse and otherwise the
Participant’s estate, and the Beneficiary of a Beneficiary shall be the
Beneficiary’s Surviving Spouse if the Beneficiary has a Surviving Spouse and
otherwise the Beneficiary’s estate.



--------------------------------------------------------------------------------



2.7.    “Board” means the Board of Directors of the Company.
2.8.    “Code” means the Internal Revenue Code of 1986, as amended.
2.9.    “Committee” means the Board or, if the Board so determines, a committee
appointed by the Board to administer the Plan.
2.10.    “Company” means Liberty Global plc, a public limited company organized
under the laws of England and Wales, including any successor thereto by merger,
consolidation, acquisition of all or substantially all the assets thereof, or
otherwise.
2.11.    “Credited Interest Fund” means that portion or all of a Participant’s
Account to be credited with interest at the Applicable Interest Rate in
accordance with Section 5.2.
2.12.    “Deceased Participant” means:
2.12.1.        A Participant whose Separation from Service with the Company is
by reason of death; or
2.12.2.        An Inactive Participant who dies following his or her Separation
from Service with the Company.
2.13.    “Election” means a written election on a form provided by the Company,
filed with the Company in accordance with Article 3, pursuant to which an
Eligible Director may elect to defer all or any portion of the Eligible
Director’s Annual Fees and/or Equity Awards and designate the form of payment of
the deferred amounts to which the Election relates.
2.14.    “Eligible Director” means the members of the Board who are entitled to
compensation under the Liberty Global plc Compensation Policy for Nonemployee
Directors, as amended from time to time.
2.15.    “Equity Award” means the “Annual Equity Grant” pursuant to the Liberty
Global plc Compensation Policy for Nonemployee Directors, as amended from time
to time, in the form of “Restricted Share Units” as such term is defined in the
Liberty Global, Inc. 2005 Nonemployee Director Incentive Plan (as amended and
restated effective June 7, 2013).
2.16.    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute or statutes thereto. Reference to
any specific Exchange Act section shall include any successor section.
2.17.    “Inactive Participant” means each Participant (other than a Deceased
Participant) who is not actively serving as a member of the Board.
2.18.    “New Eligible Director” means a member of the Board who, during any
Plan Year, first becomes an Eligible Director.

2

--------------------------------------------------------------------------------



2.19.    “Participant” means each individual who has made an Election, and who
has an undistributed amount credited to an Account under the Plan, including an
Active Participant, a Deceased Participant and an Inactive Participant.
2.20.    “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization.
2.21.    “Plan” means the Liberty Global plc Nonemployee Director Deferred
Compensation Plan, as set forth herein, and as may be amended from time to time.
2.22.    “Plan Year” means the calendar year.
2.23.    “Section 409A” means section 409A of the Code and any Treasury
Regulations promulgated under, or other administrative guidance issued with
respect to, such Code section, as applicable to the Plan at the relevant time.
2.24.    “Separation from Service” means the Participant’s ceasing to be a
member of the Board for any reason other than death.
2.25.    “Stock Fund” means that portion, if any, of a Participant's Account
attributable to an election to defer an Equity Award or any Annual Fees that
would otherwise have been payable in the form of equity of the Company, and
shall include the number and kind of equity so deferred, as adjusted for
dividends and distributions payable in the form of equity, and subject to such
further adjustments as are otherwise applicable with respect to equity awards
under the Liberty Global, Inc. Nonemployee Director Incentive Plan (as amended
and restated effective June 7, 2013).
2.26.     “Subsidiary” means any present or future subsidiary (as defined in
section 424(f) of the Code) of the Company or any business entity in which the
Company owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
2.27.    “Surviving Spouse” means the widow or widower, as the case may be, of a
Deceased Participant or a deceased Beneficiary (as applicable).
3.    ELECTIONS TO DEFER ANNUAL FEES AND EQUITY AWARDS
3.1.    Elections. An Election shall be made on the form acceptable to the
Committee for the purpose of deferring Annual Fees and/or Equity Awards. Each
Eligible Director, by filing an Election at the time and in the form described
in this Article 3, shall have the right to defer up to 85% of the Annual Fees
and/or Equity Awards that he or she otherwise would be entitled to receive. The
Annual Fees and/or Equity Awards of such Eligible Director for a Plan Year shall
be reduced in an amount equal to the portion of such compensation deferred by
such Eligible Director for such Plan Year pursuant to the Eligible Director’s
Election. Such reduction shall be effected (a) as to any portion of the Eligible
Director’s Annual Fees deferred, by reducing the quarterly payment of Annual
Fees by the percentage specified in the Election and (b) as to any portion of an
Equity Award deferred, by reducing the amount of equity of the

3

--------------------------------------------------------------------------------



Company to be paid pursuant to the Equity Award by the percentage specified in
the Election, rounded up to the nearest whole share or unit, if applicable. The
amount of any such reduction shall be credited to the Eligible Director’s
Account in accordance with Article 5.
3.2.    Filing of Election. Except as provided in Section 3.3, no Election shall
be effective with respect to Annual Fees and/or Equity Awards unless it is filed
with the Company on or before the close of business on December 31 of the Plan
Year preceding the Plan Year to which the Election applies. An Election
described in the preceding sentence shall become irrevocable on December 31 of
the Plan Year preceding the Plan Year to which the Election applies.
3.3.    Filing of Election by New Eligible Directors. Notwithstanding
Section 3.2, a New Eligible Director may elect to defer all or any portion of
his or her Annual Fees and/or Equity Award earned for the performance of
services in the Plan Year in which the New Eligible Director becomes a New
Eligible Director, beginning with the next following payment of any Annual Fees
and/or Equity Awards after the filing of an Election with the Company and before
the close of such Plan Year by making and filing the Election with the Company
within 30 days of the date on which such New Eligible Director becomes a New
Eligible Director. Any Election by such New Eligible Director for succeeding
Plan Years shall be made in accordance with Section 3.2.
3.4.    Plan Years to which Election May Apply. A separate Election may be made
for each Plan Year as to which an Eligible Director desires to defer all or any
portion of such Eligible Director’s Annual Fees and/or Equity Awards, or an
Eligible Director may make an Election with respect to a Plan Year that will
remain in effect for subsequent Plan Years unless the Eligible Director revokes
such Election or timely makes a new Election with respect to a subsequent Plan
Year. Any revocation of an Election must be in writing and must be filed with
the Company on or before December 31 of the Plan Year immediately preceding the
Plan Year to which such revocation applies. The failure of an Eligible Director
to make an Election for any Plan Year shall not affect such Eligible Director’s
right to make an Election for any other Plan Year.
3.5.    Election of Form of Equity Award. If Eligible Directors are entitled to
designate the form of equity to be awarded pursuant to an annual Equity Award,
each Eligible Director shall, contemporaneously with an Election to defer all or
a portion of an annual Equity Award, also elect such form of equity applicable
to the annual Equity Award. This election as to the form of an annual Equity
Award shall be subject to the same timing and revocation requirements as an
Election as described in Section 3.2 and Section 3.3.
3.6.    Distribution Events.
3.6.1.    Separation from Service. A Participant may designate Separation from
Service, or a specified number of years after the Participant’s Separation from
Service, as a distribution event.
3.6.2.    Specified Date. A Participant may designate a specific date as a
distribution event.

4

--------------------------------------------------------------------------------



3.6.3.    Death. The death of a Participant or an Inactive Participant prior to
complete distribution of the Account shall be a distribution event.
3.6.4.    Election of Distribution Event. A designation of a distribution event
shall be made contemporaneously with an Election or shall be made in a
Subsequent Deferral in the manner described in Section 3.7. Furthermore, a
Participant may elect a distribution event that is the first to occur of a
distribution event election under Section 3.6.1 or Section 3.6.2. If no
distribution event is designated pursuant to Section 3.6.1 or Section 3.6.2,
then the Participant’s Separation from Service shall be a distribution event.
Notwithstanding any provision of the Plan otherwise and notwithstanding any
election of a later distribution event, a Participant’s death prior to full
distribution of the Participant’s Account shall be a distribution event.
3.7.    Subsequent Deferrals. A Participant may subsequently change a
distribution election made under Section 3.6.2, may further defer a distribution
event that would have occurred due to a Separation from Service and/or may
change the form of distribution elected pursuant to Section 4.1 (each a
“Subsequent Deferral”) provided that (i) the Subsequent Deferral shall not
become effective until the date that is 12 months after the most recent of the
relevant Election or Subsequent Deferral, as applicable, (ii) the specified date
or number of years after Separation from Service elected in the Subsequent
Deferral must be 5 years or more after the date the distribution is scheduled to
be made, except for a distribution event due to the Participant’s death, and
(iii) the Subsequent Deferral must be made at least 12 months before the date
the distribution is scheduled to be made. A Subsequent Deferral shall be made on
the form acceptable to the Committee.
3.8.    Payment Following Occurrence of Distribution Event. Subject to any
required delay under Section 3.10, the Company shall make a lump-sum payment or
commence making installment payments, as applicable, of any amount to which such
election applies on the applicable of the following dates (or if such date is
not a business day, on the next succeeding business day): (a) the date 60 days
after a distribution event due to death, (b) if the distribution event is due to
Separation from Service, as soon as practicable in January of the year following
the year of the Participant’s Separation from Service, (c) if the distribution
event is a number of years following Separation from Service, as soon as
practicable in January of the year following the specified number of years after
the Participant’s Separation from Service, (d) if the distribution event is a
specified date, on the specified date, (e) the date that is 30 days after any
distribution event permitted under Section 409A as the Committee may approve and
set forth in an election form.
3.9.    Rabbi Trust. The Committee may authorize the Company to establish an
irrevocable trust with a duly authorized bank or corporation with trust powers
designated by the Company’s Chief Executive Officer (“Rabbi Trust”), pursuant to
such terms and conditions as are set forth in the governing trust agreement. Any
such Rabbi Trust shall be intended to be treated as a “grantor trust” under the
Code, and the establishment of the Rabbi Trust shall not be intended to cause
Participants performing services for the Company to realize current income on
amounts contributed thereto nor to cause the Plan to be “funded” with respect to
the Company, and the Rabbi Trust shall be so interpreted. Any amounts
subsequently due to a Participant under the Plan shall be first satisfied by the
Rabbi Trust, and any remaining obligations shall be satisfied by the Company, in
accordance with the terms of the Plan.

5

--------------------------------------------------------------------------------



3.10.    Delay of Payment Under Certain Circumstances. Notwithstanding any
provision of the Plan, if the Committee reasonably determines with respect to
any payment under the Plan that the making of such payment would violate (i) the
terms of any loan arrangement or similar contract to which the Company is a
party and such violation would cause material harm to the Company or (ii)
Federal securities law or any other law applicable to the Company, such payment
shall be delayed until the earliest date the Company reasonably anticipates that
the making of the payment will not cause such violation (or, in the case of
(i) above, such violation will not cause material harm to the Company) and any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited or debited with additional amounts in accordance with
Section 5.2.
3.11.    Discretion to Distribute in Full Upon or Following a Change of Control.
To the extent permitted under Section 409A, in connection with a Change of
Control, and for the 12‑month period following a Change of Control, the
Committee may exercise its discretion to terminate the Plan and, notwithstanding
any other provision of the Plan or the terms of any Election, distribute the
Account balance of each Participant in full and thereby effect the revocation of
any outstanding Elections. For purposes of this Plan, “Change of Control” means
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, in each case
within the meaning of Section 409A.
4.    FORMS OF DISTRIBUTION
4.1.    Forms of Distribution.
4.1.1.    Distribution Form. Amounts credited to an Account shall be
distributed, pursuant to an Election, in one of the following forms of
distribution:
4.1.1.1.    A lump-sum payment; or
4.1.1.2.    Substantially equal annual installments over a period of not more
than 10 years.
If an Eligible Director fails to elect a form of distribution in accordance with
the provisions of this Section 4.1, he or she shall be deemed to have elected to
receive a lump-sum payment as the form of distribution. In the event the payment
event is due to death, the form of distribution shall be limited to a lump-sum
payment. For purposes of the Plan and Section 409A of the Code, annual
installments under Section 4.1.1.2 shall be treated as the entitlement to a
single payment.
4.1.2.    Payment Form. A Participant who has made an election to defer Annual
Fees payable in the form of equity of the Company pursuant to Section 5.1.1 or
an Equity Award shall receive a distribution from the Account in the number and
kind of equity allocated to the Stock Fund. Unless otherwise approved by the
Committee, all other distributions shall be made in the form of cash payments.
4.1.3.    Lump-Sum Distribution for Small Accounts. To the extent permitted
under Section 409A, notwithstanding any Election or any other provision of the
Plan to the contrary:

6

--------------------------------------------------------------------------------



4.1.3.1.    distributions shall be made in the form of a lump-sum payment unless
the portion of a Participant’s Account subject to distribution pursuant to
Section 4.1.1.2, as of the payment commencement date, has a value of more than
$10,000; and
4.1.3.2.    following a Participant’s Separation from Service for any reason, if
the amount remaining credited to the Participant’s Account at the time of or
after giving effect to any other distribution has a value of $10,000 or less,
the Committee may, in its sole discretion, direct that such amount be
distributed to the Participant (or Beneficiary, as applicable) in one lump-sum
payment.
4.2.    Determination of Account Balances For Purposes of Distribution. The
amount of any distribution made pursuant to Section 4.1 shall be based on the
balance in the Participant’s Account on the date of distribution and the
applicable distribution period. For this purpose, the value of a Participant’s
Account shall be calculated by taking into account applicable credits or debits
in accordance with Section 5.2 through the end of the day immediately preceding
the date of distribution. In the event an installment form of distribution
election is applicable to the Stock Fund, each installment shall be determined
based on a pro rata distribution of each class, series or unit of securities
included in the Participant's Account in the Stock Fund, with each determination
made on the basis of the number of such securities or using such other method as
the Committee may approve. Fractional shares or units will not be distributed
from the Stock Fund; any distributions from the Stock Fund will be rounded to
the nearest whole share or unit.
5.    BOOK ACCOUNTS
5.1.    Deferred Compensation Account. A deferred compensation Account shall be
established for each Eligible Director when such Eligible Director becomes a
Participant. Annual Fees and Equity Awards deferred pursuant to the Plan shall
be credited to the Account on the date such Annual Fees or Equity Awards would
otherwise have been payable to the Participant. All deemed interest, dividends,
earnings, losses and other relevant amounts applicable to each Account shall be
credited or debited to the Account as they are deemed to occur, as provided in
Section 5.2.
5.1.1.    Crediting of Deferred Annual Fees. If Eligible Directors are entitled
to designate the form of payment of Annual Fees, the amount of deferred Annual
Fees that are designated by the Eligible Director to be paid in the form of
equity in the Company shall be credited to the Stock Fund in the Eligible
Director’s Account. Deferred Annual Fees that are payable in the form of cash
shall be credited to the Credited Interest Fund as provided in Section 5.2.
5.1.2.    Crediting of Deferred Equity Awards. Deferred Equity Awards shall be
credited to the Stock Fund in the Eligible Director’s Account at the time of
vesting, together with any related Dividend Equivalents, as defined in the
Liberty Global, Inc. Nonemployee Director Incentive Plan (effective June 7,
2013).
5.2.    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, amounts shall be credited or debited to a Participant’s Account in
accordance with the following rules:

7

--------------------------------------------------------------------------------



5.2.1.    Credited Interest Fund. A Participant’s Account attributable to Annual
Fees payable in cash that are deferred on or after January 1, 2010 shall remain
allocated to the Credited Interest Fund.
5.2.2.    Stock Fund. Deferred Annual Fees payable in the form of equity in the
Company and deferred Equity Awards shall remain allocated to the Stock Fund and
the Participant shall not be entitled to change the portion of his Account
allocated to the Stock Fund; provided, however, that any cash dividends payable
with respect to the number and kind of equity allocated to the Stock Fund shall
be credited to the Participant's Account in the Credited Interest Fund.
5.2.3.    Crediting or Debiting Method. Each Participant’s Account allocated to
the Credited Interest Fund shall be credited with interest at the Applicable
Interest Rate. Credits and debits under this Section 5.2.3 shall be calculated
with respect to cash amounts of Annual Fees deferred by such Participant in
accordance with this Plan from the date such Annual Fees would otherwise have
been payable to the Participant through the end of the day immediately preceding
the date on which such deferred Annual Fees are paid to such Participant (or his
or her Beneficiary) in accordance with this Plan.
5.2.4.    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, in the event that the Company or the
trustee of the Rabbi Trust, if any, in its own discretion, decides to invest
funds in any investment, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Rabbi Trust, if any;
the Participant shall at all times remain an unsecured creditor of the Company.
5.3.    Status of Deferred Amounts. All Annual Fees and/or Equity Awards
deferred under this Plan shall continue for all purposes to be a part of the
general funds or unissued shares of the Company.
5.4.    Participants’ Status as General Creditors. An Account shall at all times
represent the general obligation of the Company. Each Participant shall be a
general creditor of the Company with respect to this obligation and shall not
have a secured or preferred position with respect to his or her Account. Nothing
contained herein shall be deemed to create an escrow, trust, custodial account
or fiduciary relationship of any kind. Nothing contained herein shall be
construed to eliminate any priority or preferred position of a Participant in a
bankruptcy matter with respect to claims for compensation.
6.    NO ALIENATION OF BENEFITS
Except as otherwise required by law, the right of any Participant or Beneficiary
to any benefit or interest under any of the provisions of the Plan shall not be
subject to encumbrance, attachment, execution, garnishment, assignment, pledge,
alienation, sale, transfer or anticipation, either by the voluntary or
involuntary act of any Participant or Beneficiary or by operation of law, nor
shall such payment, right or interest be subject to any other legal or equitable
process.

8

--------------------------------------------------------------------------------



7.    DEATH OF PARTICIPANT
7.1.    Death of Participant. A Deceased Participant’s Account shall be
distributed in a lump sum to the Deceased Participant’s Beneficiary to whom the
right to payment under the Plan shall have passed. For purposes of clarity, if
an Inactive Participant who has elected a distribution in the form of annual
installments under Section 4.1.1.2 dies prior to receiving his or her entire
Account, the remainder of the Deceased Participant’s Account shall be
distributed in a lump sum notwithstanding the Deceased Participant’s Election of
annual installments.
7.2.    Designation of Beneficiaries. Each Participant and Beneficiary shall
have the right to designate one or more Beneficiaries to receive distributions
in the event of the Participant’s or Beneficiary’s death by filing with the
Company a Beneficiary designation on the form provided by the Company for such
purpose. The designation of Beneficiary or Beneficiaries may be changed by a
Participant or Beneficiary at any time prior to such Participant’s or
Beneficiary’s death by the delivery to the Company of a new Beneficiary
designation form.
8.    OTHER ACCELERATION EVENTS
8.1.    Other Acceleration Events. To the extent permitted under Section 409A,
notwithstanding the terms of an Election, distribution of all or part of a
Participant’s Account may be made:
8.1.5.        To the extent necessary to fulfill a domestic relations order (as
deemed in section 414(p)(1)(B) of the Code).
8.1.6.        To the extent necessary to comply with a certificate of
divestiture (as defined in section 1043(b)(2) of the Code).
8.1.7.        To pay the Federal Insurance Contribution Act (“FICA”) tax imposed
under sections 3101 and 3121(v)(2) of the Code on amounts deferred under the
Plan (the “FICA Amount”) plus the income tax at source on wages imposed under
section 3401 of the Code with respect to the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding section
3401 wages and taxes, provided that the total amount distributable under this
Section 8.1.3 shall not exceed the sum of the FICA Amount and the income tax
withholding related to such FICA Amount.
8.1.8.        To pay foreign tax obligations arising from participation in the
Plan that apply to an amount deferred under the Plan (the “Tax Obligation
Amount”) plus the income tax at source on wages imposed under section 3401 of
the Code with respect to the Tax Obligation Amount, and to pay the additional
income tax at source on wages attributable to the pyramiding section 3401 wages
and taxes, provided that the total amount distributable under this Section 8.1.4
shall not exceed the sum of the Tax Obligation Amount and the income tax
withholding related to such Tax Obligation Amount.

9

--------------------------------------------------------------------------------



9.    INTERPRETATION
9.1.    Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and take all actions
and make all determinations on behalf of the Company unless otherwise indicated,
and the Committee’s construction and interpretation thereof and determinations
thereunder shall be binding and conclusive on all persons for all purposes.
10.    AMENDMENT OR TERMINATION
10.1.    Amendment or Termination. Except as otherwise provided by Section 10.2,
the Company, by action of the Committee, reserves the right at any time, or from
time to time, to amend or modify this Plan, including amendments for the purpose
of complying with Section 409A. The Company, by action of the Committee,
reserves the right at any time to terminate this Plan.
10.2.    Modification to Rate of Credited Earnings. Notwithstanding any other
provision of this Plan, no action of the Committee shall decrease the Applicable
Interest Rate with respect to the portion of a Participant’s Account that is
attributable to an Election made with respect to Annual Fees earned in a Plan
Year which election has become irrevocable before the date of adoption of such
decreased Applicable Interest Rate by the Committee.
11.    WITHHOLDING OF TAXES
The Company, or the trustee of any Rabbi Trust, shall withhold from any payments
made to a Participant under this Plan all foreign, federal, state and local
income, employment and other taxes required to be withheld by the Company or the
trustee of the Rabbi Trust, if any, in connection with such payments, in amounts
and in a manner to be determined in the sole discretion of the Company and the
trustee of any Rabbi Trust.
12.    MISCELLANEOUS PROVISIONS
12.1.    No Right to Continued Service. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in the service
of the Company, its Subsidiaries or divisions, in any capacity.
12.2.    Expenses of Plan. All expenses of the Plan shall be paid by the
Company.
12.3.    Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.
12.4.    Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the laws of the
State of Colorado.
12.5.    Headings Not a Part Hereof. Any headings preceding the text of the
several Articles, Sections, subsections, or paragraphs hereof are inserted
solely for convenience of

10

--------------------------------------------------------------------------------



reference and shall not constitute a part of the Plan, nor shall they affect its
meaning, construction, or effect.
12.6.    Severability of Provisions. If any provision of this Plan is determined
to be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision determined to be void.
12.7.    Compliance with Section 409A. This Plan is intended to comply in all
respects with Section 409A and at all times shall be interpreted and operated in
compliance therewith.
13.    EFFECTIVE DATE
The effective date of this amendment and restatement of the Plan shall be
December 14, 2013.
IN WITNESS WHEREOF, LIBERTY GLOBAL PLC has caused this Plan to be executed by
its duly authorized officer as of the 13th day of December, 2013.


LIBERTY GLOBAL PLC




By:    /s/ Bryan H. Hall                
Name:
Bryan H. Hall

Title:
Executive Vice President, Secretary and General Counsel






11